DETAILED ACTION
Claims 1-20 were filed with the application on 07/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019, 10/30/2019, and 04/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “determine a static pressure within the first flush valve; after a flush operation of the first flush valve, detect a second pressure within the first flush valve; determine that the second pressure is less than the static pressure; in response to determining that the second pressure is less than the static pressure, compare the second pressure with at least one other pressure associated with at least one other flush valve of the plurality of flush valves; and determine that the first flush valve is in need of servicing or replacement based on comparing the second pressure 
U.S. Pat. Pub. No. 2005/0171709 (“Nortier”) and U.S. Pat. Pub. No. 20050224118 (“Tornay”); and U.S. Pat. No. 9,429,453 (“O’Keeffe”) are the closest prior art of record.
Nortier does compare data between communication/flush valves, but does not compare or determine static pressure, or pressure after flushing.  Tornay identifies pressure drops between periods of demand.  However, Tornay does not teach or suggest determining the static pressure within a flush valve, the pressure after a flush operation, comparing pressures of different flush valves.  O’Keeffe determines water usage and pressure, but not static pressure within a flush valve, or comparison of pressures of flush valves after flush operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753